Citation Nr: 0947497	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  05-07 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a mental disorder, 
including depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1975 to May 
1976.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2008, on appeal of a December 2004 rating 
decision of the Waco, Texas regional office (RO) of the 
Department of Veterans Affairs (VA).   Upon review, the Board 
determined that the claim was not properly characterized and, 
since the issue of service connection for a "nervous 
condition" was previously denied, that the matter should 
have been addressed as whether new and material had been 
submitted to reopen the claim of entitlement to service 
connection for depression.   As such, the Board remanded the 
claim for corrective Veterans Claims Assistance Act (VCAA) 
notice to comply with the Court of Appeals for Veterans' 
Claims (Court) decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Although the RO sent corrective notice to the Veteran in an 
April 2008 letter, the Board observes an intervening change 
in the law, Boggs v. Peake, 520 F.3d 1330 (2008) that allows 
the claim to be addressed on its merits.  In Boggs, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "a newly diagnosed disorder, 
whether or not medically related to a previously diagnosed 
disorder, can not be the same claim when it has not been 
previously considered." Id. at 1336 (citing Ephraim v. 
Brown, 82 F.3d 399 (Fed.Cir. 1996)).  

The Veteran was denied entitlement to service connection for 
a "nervous disorder" in a rating decision dated March 1993.  
He did not appeal this decision and it is final.  38 C.F.R. 
§§ 20.302, 20.1103 (2009), 38 U.S.C.A. § 7105 (2009).  At the 
time of the 1993 rating decision, the Veteran was diagnosed 
with Impulse Control Disorder, Alcohol Dependence, and 
Borderline Personality.  In January 1995, the Veteran 
submitted a claim of entitlement to service connection for 
"mental problems."  The RO issued a March 1996 rating 
decision that noted the submission of new evidence -treatment 
records showing additional diagnoses of major depression and 
a personality disorder- but denied the claim on the basis 
that the additional evidence was not new and material because 
it did not reveal a relationship between any mental condition 
and service.  In July 2004 the Veteran submitted his claim of 
entitlement to service connection for "depression."

Under the intervening change in law as stated in Boggs, 
evidence of a newly diagnosed condition allows the claim to 
be adjudicated on the merits rather than evaluated for the 
submission of new and material evidence to reopen the claim.  
520 F.3d at 1336.  Although the initial diagnosis of major 
depression appeared on a VA treatment noted dated February 
1993, and thus, per Bell v. Derwinski, 2 Vet. App. 611 
(1992), was considered constructive evidence at the time of 
the March 1993 rating decision, no VA treatment records are 
identified as sources of evidence in that rating decision.  
Further, and more applicable to Boggs, the RO adjudicated the 
claim as entitlement to service connection for an impulsive 
disorder so service connection for depression was not 
"previously considered" at the time of the 1996 rating 
decision.  520 F.3d at 1336.  In this regard, and due to 
Boggs, the Board has recharacterized the issue from its March 
2008 remand.  

In February 2008, the Veteran, accompanied by his spouse and 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Waco, Texas.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has alleged that depression manifested while he 
was on active duty.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify a veteran of the evidence needed to 
substantiate and complete a claim and to assist in the 
development of that claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Although the RO sent the Veteran a letter in September 2004, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection, VA has 
not fulfilled the duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  

The record reflects that the Veteran told VA physicians in 
July 2003 and April 2004 that he had received treatment for 
depression from VA since the 1980s.  He reiterated this 
chronology at the February 2008 hearing and identified the 
Montopolis VA Outpatient Clinic as the location of his 
initial treatment.  However, the record does not contain any 
treatment records prior to 1992 and there is no indication 
that the RO attempted to obtain records from the Montopolis 
Outpatient Clinic.

Further, in May 2004, and again in July 2004, the Veteran 
provided VA with copies of his separation papers.  These 
papers showed that he was discharged under Army Regulation 
(AR) 635-200, 13-5(b)(3), for "apathy, defective attitudes, 
or inability to expend effort constructively."  The Veteran 
has alleged that his depression began during military 
service, and his personnel records are not obtained.  Under 
38 U.S.C.A § 5103A, VA must reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
Whenever VA, after making such reasonable efforts, is unable 
to obtain all of the relevant records sought, VA shall notify 
the claimant that it is unable to obtain records with respect 
to the claim, including an identification of the records it 
was unable to obtain; a brief explanation of the efforts that 
VA made to obtain those records; and a description of any 
further action to be taken with respect to the claim.  
Further whenever VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  As 
part of this effort, VA must attempt to obtain the claimant's 
service medical records.  38 U.S.C.A § 5103A(b),(c).  

Since the claims file does not contain any separation records 
other than what the Veteran has provided, the RO should 
locate the remainder of his service personnel records and 
associate them with the claims file. 

Under VCAA, VA also is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service or a service-connected disability; and the record 
does not contain sufficient information to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board 
has carefully considered whether the Veteran should be 
afforded a VA medical examination towards resolution of his 
claim of service connection for a depression.  Although the 
claims file does not presently contain competent evidence of 
a link between depression and the Veteran's service, the 
additional development directed in this remand might create 
such evidence - in that case, the RO should schedule the 
Veteran for an examination to determine the etiology of his 
depression.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record, to 
specifically include, but not limited 
to, treatment from the Montopolis VA 
Outpatient Clinic.  The Veteran should 
be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC should then obtain 
these records and associate them with 
the claims folder.

2. The RO/AMC must attempt to locate 
complete service personnel and 
treatment records for the Veteran's 
term of active duty.  In accordance 
with Washington v. Nicholson, 19 
Vet.App. 362 (2005) and 38 C.F.R. § 
3.159(c)(2), the RO must submit inquiry 
to the National Personnel Records 
Center and the National Archives if 
unable to locate the records through 
other channels.  If no additional 
records can be located, the RO must 
make a formal finding as to their 
unavailability and, as required by 38 
C.F.R. § 3.159(e); inform the Veteran 
of the status of his records and advise 
him of alternative forms of evidence 
that can be developed to substantiate 
the claim, including but not limited to 
"buddy certificates" and letters.  
Dixon v. Derwinski, 3 Vet. App.  261, 
263-264 (1992); see Washington v. 
Nicholson, 19 Vet. App. 362 (2005) 
(Remanding claim to the Board to 
address VA's duty to "exercise greater 
diligence in assisting the appellant 
with the development of evidence in 
support of his claim where medical 
records were lost while in VA 
custody.").

3. After the above has been completed, 
the RO/AMC must review the claims file, 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full, and take any 
additional development deemed 
necessary.  This development should 
include -if, and only if, the RO 
receives additional information that 
further substantiates the Veteran's 
claim - a VA examination to determine 
the etiology of the Veteran's 
depression.  The following 
considerations will govern the 
examination:




a.  The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.  

b.  The examiner is to be advised 
that the sole question is that of a 
medical nexus. After conducting any 
necessary clinical studies and 
appropriate interviews with the 
Veteran, the examiner must address 
whether he has depression, or any 
mental disorder, as the result of 
service.  If the examiner is unable 
to make a determination without 
resorting to mere speculation, the 
examiner should so state.  A 
rationale must be provided for any 
findings rendered.

4.  If any development is incomplete, 
appropriate corrective action is to be 
implemented. Thereafter, the RO/AMC must 
consider all of the evidence of record 
and re-adjudicate the Veteran's claim for 
entitlement to service connection for 
depression.  If the benefit sought on 
appeal remains denied, the Veteran must 
be provided a supplemental statement of 
the case.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).


The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It 
has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


